      Case 3:20-cv-05355-LC-EMT Document 67 Filed 08/25/21 Page 1 of 2



                                                                            Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

CHRISTOPHER BOWDEN,
    Plaintiff,

vs.                                           Case No.: 3:20cv5355/LAC/EMT

R. KOSSIE, et al.,
     Defendants.
_____________________________/

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on July 27,

2021 (ECF No. 65).       The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

65) is adopted and incorporated by reference in this order.

      2.     Defendants’ motion for summary judgment (ECF No. 50) is

DENIED.
       Case 3:20-cv-05355-LC-EMT Document 67 Filed 08/25/21 Page 2 of 2



                                                                           Page 2 of 2


       3.     The clerk of court is directed recommit this matter to the magistrate

judge for further proceedings on Plaintiff’s claims.

       DONE AND ORDERED this 25th day of August, 2021.



                                s/L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5355/LAC/EMT
